DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

Applicant’s amendment filed on 6/23/2022 has been entered. Claims 1, 18, 29 and 30 have been amended. Claim 4 has been cancelled. Claim 31 has been added. Claims 1-3 and 5-31 are still pending in this application, with claims 1, 18, 29 and 30 being independent.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7-11, 13-20, 23 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen et al. (WO 2020/233789 A1, hereinafter Pedersen) in view of Sung et al. (US 9609651, hereinafter Sung). 

Regarding claim 1, Pedersen discloses a method of wireless communication performed by a user equipment (UE) [see Pedersen Figure 1B], comprising: 
Receiving an indication that the UE is to communicate using a frequency division duplexing (FDD) configuration on an unpaired frequency band that includes at least one uplink frequency region and at least one downlink frequency region in accordance with the FDD configuration [the UE receives a frequency division duplexing configuration for unpaired frequency bands, where the FDD configuration defines downlink and uplink frequency regions (see Pedersen page 11 lines 15-24, Figure 1B)] ; and
Communicating using the FDD configuration [UE transmits/receives based on the FDD configuration (see Pedersen page 11, lines 19-24, Figure 1B)].
Pedersen does not expressly disclose wherein the at least one downlink frequency region includes two downlink frequency regions and is non-contiguous, and wherein the at least one uplink frequency region is contiguous and located within the two downlink frequency regions.
However, in the same or similar field of invention, Sung Figure 3A discloses various arrangements of carrier aggregation where carrier frequencies F1, F2 and F3 may include downlink and uplink frequencies (Sung column 7 lines 60-67, column 8 lines 1-5). Example arrangements 300, 302 and 304 disclose examples of contiguous and non-contiguous frequency regions (Sung Figure 3A, column 8 lines 6-25). Figure 3C further discloses examples (e.g. arrangement 310) where a downlink region includes two downlink frequency regions that are non-contiguous (F2 down and F4 down), while an uplink frequency region (F3 up) within the downlink region is contiguous to the downlink region F4 down (Sung Figure 3C, column 9 lines 3-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pedersen to have the features of wherein the at least one downlink frequency region includes two downlink frequency regions and is non-contiguous, and wherein the at least one uplink frequency region is contiguous and located within the two downlink frequency regions; as taught by Sung. The suggestion/motivation would have been to overcome data rate limitation and increase the overall bandwidth available per slot by providing a greater extent of air interface resources (Sung column 2 lines 34-53).

Regarding claim 2, Pedersen and Sung disclose the method of claim 1. Pedersen and Sung further disclose wherein the FDD configuration is for communication on a single component carrier [Flexible FDD mode allows simultaneous downlink and uplink transmission within an unpaired wideband NR carrier (indicating a single component carrier) (Pedersen page 8, lines 14-16)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 3, Pedersen and Sung disclose the method of claim 1. Pedersen and Sung further disclose wherein the FDD configuration is fixed across multiple time intervals [The FDD configuration defines static downlink and uplink frequency regions (Pedersen page 11 lines 21-24); indicating a fixed configuration across time intervals. This is also shown in Pedersen Figures 3 and 4 which discloses static (or fixed) DL and UL regions across time intervals]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 5, Pedersen and Sung disclose the method of claim 1. Pedersen and Sung further disclose wherein the at least one uplink frequency region and the at least one downlink frequency region are different in a first time interval than in a second time interval [Pedersen Figure 4 discloses an example of static and dynamic uplink/downlink regions. The dynamic regions may be dynamically adjusted on time interval basis (slot level or slower) (Pedersen page 14, lines 15-19). As shown in Figure 4, the dynamic regions are different over time periods]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 7, Pedersen and Sung disclose the method of claim 1. Pedersen and Sung further disclose wherein the at least one uplink frequency region is associated with a different bandwidth than the at least one downlink frequency region [the static uplink and downlink frequency regions are configured as DL BWP #0 and UL BWP #0. These two initial-active BWPs have different center frequencies as they are non-overlapping (Pedersen page 15, lines 19-23); indicating UL and DL frequency regions are associated with different bandwidths]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 8, Pedersen and Sung disclose the method of claim 1. Pedersen and Sung further disclose wherein communicating using the FDD configuration further comprises: communicating in a full duplex mode, wherein the UE transmits on the at least one uplink frequency region while contemporaneously receiving on the at least one downlink frequency region according to the FDD configuration [in case of full-duplex flexible FDD UEs, these UEs are able to receive and transmit at the same time-instances at different frequency resources (see Pedersen page 17, lines 28-30)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 9, Pedersen and Sung disclose the method of claim 1. Pedersen and Sung further disclose wherein communicating using the FDD configuration further comprises: communicating in a half duplex mode using the FDD configuration, where the UE is capable of either receiving on the at least one downlink frequency region or transmitting on the at least one uplink frequency region at a given time [Half-duplex flexible FDD duplex UEs are either receiving or transmitting at a certain time-instance. Uplink and downlink transmission happens at different frequency resources as per flexible FDD configuration (see Pedersen page 18 lines 1-5)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 10, Pedersen and Sung disclose the method of claim 1. Pedersen and Sung further disclose performing cross-link interference management in connection with communicating using the FDD configuration [cross link interference may be detected, and the FDD configuration may be adjusted based on the detected cross link interference (see Pedersen page 5, lines 8-10)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 11, Pedersen and Sung disclose the method of claim 1. Pedersen and Sung further disclose wherein a frequency gap is provided between an uplink frequency region of the at least one uplink frequency region and a downlink frequency region of the at least one downlink frequency region [downlink and uplink transmission regions are separated by a guard band (i.e. gap) (see Pedersen page 8 lines 16-19 and Figure 3)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 13, Pedersen and Sung disclose the method of claim 1. Pedersen and Sung further disclose wherein respective partitions of the at least one uplink frequency region and the at least one downlink frequency region are configured in accordance with the indication [Pedersen Figure 4 discloses an example where uplink and downlink regions are configured for the cell based on flexible FDD configurations (Pedersen page 13 lines 23-31, Figure 4)], and wherein the method further comprises: receiving dynamic scheduling information that schedules an uplink or downlink communication in accordance with the FDD configuration [MAC-level scheduler dynamically decides, per TTI, how users are scheduled in the uplink and downlink (i.e. dynamic scheduling) (Pedersen page 17 lines 13-16. Also see Pedersen page 17 lines 28-33 to page 18 lines 1-10)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 14, Pedersen and Sung disclose the method of claim 1. Pedersen and Sung further disclose wherein the indication indicates the FDD configuration [the UE receives a frequency division duplexing configuration for unpaired frequency bands, where the FDD configuration defines downlink and uplink frequency regions (see Pedersen page 11 lines 15-24, Figure 1B)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 15, Pedersen and Sung disclose the method of claim 1. Pedersen and Sung further disclose wherein the FDD configuration is associated with a slot format indication communicated to the UE [for flexible FDD carrier concept, new options for signaling of UL-DL configurations are defined to include simultaneous use of different slot formats per time instance at frequency ranges as illustrated in Figures 3 and 4 (see Pedersen page 19, lines 12-18)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 16, Pedersen and Sung disclose the method of claim 1. Pedersen and Sung further disclose wherein the FDD configuration is indicated to the UE through broadcast system information [Master Information Block (MIB) shall be extended with an additional bit indicating the carrier is of type flexible FDD for unpaired band (Pedersen page 15, lines 30-33. Also see page 9, lines 6-11)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 17, Pedersen and Sung disclose the method of claim 1. Pedersen and Sung further disclose wherein the at least one uplink frequency region and the at least one downlink frequency region associated with the FDD configuration are slot- dependent [downlink and uplink BWPs may be configured to be overlapping, and the MAC-level scheduler dynamically decides scheduling in uplink/downlink directions per TTI or slot basis (see Pedersen page 17, lines 11-16)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 18, Pedersen discloses a method of wireless communication performed by a base station [see Pedersen Figure 2B], comprising:
Transmitting an indication that a user equipment (UE) is to communicate using a frequency division duplexing (FDD) configuration on an unpaired frequency band that includes at least one uplink frequency region and at least one downlink frequency region in accordance with the FDD configuration [a gNB (i.e. a base station) prepares a frequency division duplexing configuration for unpaired frequency bands and transmits the FDD configuration to a UE, where the FDD configuration defines downlink and uplink frequency regions (see Pedersen page 11 lines 31-33 to page 12 lines 1-8 and Figure 1B)]; and
Communicating with the UE using the FDD configuration [the FDD configuration is transmitted to the UE (Pedersen page 12 lines 3-5, Figure 2B). As shown in Pedersen Figure 1B (step S12), the UE transmits/receives (communication between the UE and the base station) based on the FDD configuration]. 
Pedersen does not expressly disclose wherein the at least one downlink frequency region includes two downlink frequency regions and is non-contiguous, and wherein the at least one uplink frequency region is contiguous and located within the two downlink frequency regions.
However, in the same or similar field of invention, Sung Figure 3A discloses various arrangements of carrier aggregation where carrier frequencies F1, F2 and F3 may include downlink and uplink frequencies (Sung column 7 lines 60-67, column 8 lines 1-5). Example arrangements 300, 302 and 304 disclose examples of contiguous and non-contiguous frequency regions (Sung Figure 3A, column 8 lines 6-25). Figure 3C further discloses examples (e.g. arrangement 310) where a downlink region includes two downlink frequency regions that are non-contiguous (F2 down and F4 down), while an uplink frequency region (F3 up) within the downlink region is contiguous to the downlink region F4 down (Sung Figure 3C, column 9 lines 3-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pedersen to have the features of wherein the at least one downlink frequency region includes two downlink frequency regions and is non-contiguous, and wherein the at least one uplink frequency region is contiguous and located within the two downlink frequency regions; as taught by Sung. The suggestion/motivation would have been to overcome data rate limitation and increase the overall bandwidth available per slot by providing a greater extent of air interface resources (Sung column 2 lines 34-53).

Regarding claim 19, Pedersen and Sung disclose the method of claim 18. Pedersen and Sung further disclose wherein communicating using the FDD configuration further comprises: communicating in a full duplex mode, wherein the base station receives on the at least one uplink frequency region while contemporaneously transmitting on the at least one downlink frequency region according to the FDD configuration [in case of full-duplex flexible FDD UEs, these UEs are able to receive and transmit at the same time-instances at different frequency resources (see Pedersen page 17, lines 28-30); indicating communicating with base station on one uplink frequency region while contemporaneously transmitting on the at least one downlink frequency region]. In addition, the same motivation is used as the rejection of claim 18. 

Regarding claim 20, Pedersen and Sung disclose the method of claim 18. Pedersen and Sung further disclose wherein communicating using the FDD configuration further comprises: communicating in a half duplex mode using the FDD configuration, where the base station is capable of either receiving on the at least one uplink frequency region or transmitting on the at least one downlink frequency region at a given time [Half-duplex flexible FDD duplex UEs are either receiving or transmitting at a certain time-instance. Uplink and downlink transmission happens at different frequency resources as per flexible FDD configuration (see Pedersen page 18 lines 1-5); indicating that the base station is receiving on the at least one uplink frequency region or transmitting on the at least one downlink frequency region at a given time]. In addition, the same motivation is used as the rejection of claim 18.

Regarding claim 23, Pedersen and Sung disclose the method of claim 18. Pedersen and Sung further disclose wherein a frequency gap is provided between an uplink frequency region of the at least one uplink frequency region and a downlink frequency region of the at least one downlink frequency region [downlink and uplink transmission regions are separated by a guard band (i.e. gap) (see Pedersen page 8 lines 16-19 and Figure 3)]. In addition, the same motivation is used as the rejection of claim 18.

Regarding claim 28, Pedersen and Sung disclose the method of claim 18. Pedersen and Sung further disclose wherein the base station is a first base station, and wherein the method further comprises: performing inter-base-station interference management with a second base station based at least in part on respective FDD configurations of the first base station and the second base station [Pedersen Figure 5A discloses a plurality of base stations (gNB A, B, C) with Xn interfaces between the gNBs. The downlink and uplink frequency regions are coordinated between neighboring cells (i.e. base stations) so there is marginal cross link interference for these resources. The coordination may happen via the Xn interfaces (Pedersen page 14 lines 2-5)]. In addition, the same motivation is used as the rejection of claim 18.

Regarding claim 29, Pedersen discloses a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to [Pedersen Figure 1A discloses a UE comprising a processor, a memory and an I/O unit]: 
Receive an indication that the UE is to communicate using a frequency division duplexing (FDD) configuration on an unpaired frequency band that includes at least one uplink frequency region and at least one downlink frequency region in accordance with the FDD configuration [the UE receives a frequency division duplexing configuration for unpaired frequency bands, where the FDD configuration defines downlink and uplink frequency regions (see Pedersen page 11 lines 15-24, Figure 1B)]; and 
Communicate using the FDD configuration [UE transmits/receives based on the FDD configuration (see Pedersen page 11, lines 19-24, Figure 1B)].
Pedersen does not expressly disclose wherein the at least one downlink frequency region includes two downlink frequency regions and is non-contiguous, and wherein the at least one uplink frequency region is contiguous and located within the two downlink frequency regions.
However, in the same or similar field of invention, Sung Figure 3A discloses various arrangements of carrier aggregation where carrier frequencies F1, F2 and F3 may include downlink and uplink frequencies (Sung column 7 lines 60-67, column 8 lines 1-5). Example arrangements 300, 302 and 304 disclose examples of contiguous and non-contiguous frequency regions (Sung Figure 3A, column 8 lines 6-25). Figure 3C further discloses examples (e.g. arrangement 310) where a downlink region includes two downlink frequency regions that are non-contiguous (F2 down and F4 down), while an uplink frequency region (F3 up) within the downlink region is contiguous to the downlink region F4 down (Sung Figure 3C, column 9 lines 3-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pedersen to have the features of wherein the at least one downlink frequency region includes two downlink frequency regions and is non-contiguous, and wherein the at least one uplink frequency region is contiguous and located within the two downlink frequency regions; as taught by Sung. The suggestion/motivation would have been to overcome data rate limitation and increase the overall bandwidth available per slot by providing a greater extent of air interface resources (Sung column 2 lines 34-53).

Regarding claim 30, Pedersen discloses a base station for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to [Pedersen Figure 2A discloses a gNB (i.e. a base station) comprising a processor, a memory and an I/O unit]: 
Transmit an indication that a user equipment (UE) is to communicate using a frequency division duplexing (FDD) configuration on an unpaired frequency band that includes at least one uplink frequency region and at least one downlink frequency region in accordance with the FDD configuration [the gNB prepares a frequency division duplexing configuration for unpaired frequency bands and transmits the FDD configuration to a UE, where the FDD configuration defines downlink and uplink frequency regions (see Pedersen page 11 lines 31-33 to page 12 lines 1-8 and Figure 1B)]; and 
Communicate with the UE using the FDD configuration [the FDD configuration is transmitted to the UE (Pedersen page 12 lines 3-5, Figure 2B). As shown in Pedersen Figure 1B (step S12), the UE transmits/receives (communication between the UE and the base station) based on the FDD configuration].
Pedersen does not expressly disclose wherein the at least one downlink frequency region includes two downlink frequency regions and is non-contiguous, and wherein the at least one uplink frequency region is contiguous and located within the two downlink frequency regions.
However, in the same or similar field of invention, Sung Figure 3A discloses various arrangements of carrier aggregation where carrier frequencies F1, F2 and F3 may include downlink and uplink frequencies (Sung column 7 lines 60-67, column 8 lines 1-5). Example arrangements 300, 302 and 304 disclose examples of contiguous and non-contiguous frequency regions (Sung Figure 3A, column 8 lines 6-25). Figure 3C further discloses examples (e.g. arrangement 310) where a downlink region includes two downlink frequency regions that are non-contiguous (F2 down and F4 down), while an uplink frequency region (F3 up) within the downlink region is contiguous to the downlink region F4 down (Sung Figure 3C, column 9 lines 3-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pedersen to have the features of wherein the at least one downlink frequency region includes two downlink frequency regions and is non-contiguous, and wherein the at least one uplink frequency region is contiguous and located within the two downlink frequency regions; as taught by Sung. The suggestion/motivation would have been to overcome data rate limitation and increase the overall bandwidth available per slot by providing a greater extent of air interface resources (Sung column 2 lines 34-53).

Regarding claim 31, Pedersen and Sung disclose the method of claim 18. Pedersen and Sung further disclose wherein an uplink bandwidth of the at least one uplink frequency region is different from a downlink bandwidth of the at least one downlink frequency region [See Sung Figure 3C; arrangement 310 discloses that the uplink frequency (F3) is different bandwidth than downlink frequency (F2)]. In addition, the same motivation is used as the rejection of claim 18. 

Claims 6 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen in view of Sung, and further in view of Cheng et al. (US 2018/0019859; provided in Applicant’s IDS dated 3/5/2021, hereinafter Cheng).

Regarding claim 6, Pedersen and Sung disclose the method of claim 1. Pedersen and Sung do not expressly disclose wherein the FDD configuration is used in one or more first time intervals and a time division duplexing (TDD) configuration is used in one or more second time intervals.
However, in the same or similar field of invention, Cheng discloses an example of flexible duplexing configuration where for a given frame FDD UL is configured for certain subframes and other subframes may be configured in TDD (see Cheng paragraph 0046 and Figure 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pedersen and Sung to have the features of wherein the FDD configuration is used in one or more first time intervals and a time division duplexing (TDD) configuration is used in one or more second time intervals; as taught by Cheng. The suggestion/motivation would have been to provide flexible duplexing in wireless communications (Cheng paragraph 0006).

Regarding claim 21, Pedersen and Sung disclose the method of claim 18. Pedersen further discloses that the downlink and uplink BWPs are configured to be overlapping or partly overlapping (Pedersen page 17, lines 11-13). Pedersen and Sung do not expressly disclose that the at least one uplink frequency region and the at least one downlink frequency region at least partially overlap each other in time. 
However, in the same or similar field of invention, Cheng discloses that the FDD UL and DL subframes may be aligned in time (Cheng paragraph 0045, Figure 2). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pedersen and Sung to have the features of wherein the at least one uplink frequency region and the at least one downlink frequency region at least partially overlap each other in time; as taught by Cheng. The suggestion/motivation would have been to provide flexible duplexing in wireless communications (Cheng paragraph 0006).

Regarding claim 22, Pedersen and Sung disclose the method of claim 18. Pedersen further discloses that the downlink and uplink BWPs may be non-overlapping (Pedersen page 15, lines 19-22). Pedersen and Sung do not expressly disclose wherein the at least one uplink frequency region and the at least one downlink frequency region do not overlap each other in time. 
However, in the same or similar field of invention, Cheng discloses a flexible duplexing configuration where downlink and uplink subframe regions within the frame 208 are non-overlapping in time (Cheng Figure 2, paragraph 0046).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pedersen and Sung to have the features of wherein the at least one uplink frequency region and the at least one downlink frequency region do not overlap each other in time; as taught by Cheng. The suggestion/motivation would have been to provide flexible duplexing in wireless communications (Cheng paragraph 0006). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen in view of Sung, and further in view of Pearson et al. (US 9591498, hereinafter Pearson).

Regarding claim 12, Pedersen and Sung disclose the method of claim 1. Pedersen further discloses that the FDD configuration is used for communication between the UE and a serving base station [see Pedersen Figure 1B (S12) and rejection of claim 1], and for communication between the UE and a neighboring base station [the gNB shall report the flexible FDD carrier configuration to its neighboring gNB(s) (Pedersen page 16 lines 11-13). Although communication between the UE and a neighboring base station is implied; Pedersen and Sung do not expressly disclose that the FDD configuration is used for communication between the UE and a neighboring base station.
However, in the same or similar field of invention, Pearson Figure 9 discloses a network where primary base station (902) and neighboring base stations (904, 906) communicate with mobile in the LTE-FDD environment (Pearson Figure 9, column 11 lines 25-67 to column 12 lines 1-15).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pedersen and Sung to have the feature of the FDD configuration is used for communication between the UE and a neighboring base station; as taught by Pearson. The suggestion/motivation would have been to detect a synchronization failure between base stations in a network (Pearson column 1 lines 38-45). 

Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen in view of Sung, and further in view of Yu et al. (US 2013/0322308, hereinafter Yu).

Regarding claim 24, Pedersen and Sung disclose the method of claim 18. Pedersen and Sung do not expressly disclose wherein the base station is a first base station, and wherein the at least one downlink frequency region is configured not to overlap with an uplink frequency region of a second base station.
However, in the same or similar field of invention, Yu Figure 1 discloses a network with two base stations (eNB1 and 2) which cover cells 1 and 2, respectively (Yu Figure 1). The working frequency bands may be adjacent (Yu paragraph 0004). Yu Figure 6 further discloses that the FDD UL cell and  FDD DL cell bands are separated by TDD cell (i.e. they do not overlap) (Yu paragraph 0063, Figure 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pedersen and Sung to have the features of wherein the base station is a first base station, and wherein the at least one downlink frequency region is configured not to overlap with an uplink frequency region of a second base station; as taught by Yu. The suggestion/motivation would have been to minimize interference between frequency bands and to optimize spectrum resources (Yu paragraph 0008). 

Regarding claim 26, Pedersen and Sung disclose the method of claim 18. Pedersen and Sung do not expressly disclose wherein the base station is a first base station, and wherein the at least one downlink frequency region is configured not to be adjacent with an uplink frequency region of a second base station.
However, in the same or similar field of invention, Yu Figure 1 discloses a network with two base stations (eNB1 and 2) which cover cells 1 and 2, respectively (Yu Figure 1, paragraph 0004). Yu Figure 6 further discloses that the FDD UL cell and  FDD DL cell bands are separated by TDD cell (i.e. they are not adjacent) (Yu paragraph 0063, Figure 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pedersen and Sung to have the features of wherein the base station is a first base station, and wherein the at least one downlink frequency region is configured not to be adjacent with an uplink frequency region of a second base station; as taught by Yu. The suggestion/motivation would have been to minimize interference between frequency bands and to optimize spectrum resources (Yu paragraph 0008).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen, Sung, Yu, and further in view of Ji et al. (US 2014/0341089, hereinafter Ji).

Regarding claim 25, Pedersen, Sung and Yu disclose the method of claim 24. Pedersen, Sung and Yu do not expressly disclose wherein the uplink frequency region of the second base station is on a same carrier as the at least one uplink frequency region of the first base station.
However, in the same or similar field of invention, Ji discloses a method for controlling inter-cell interference between base stations where uplink and downlink regions of base stations use same frequency band (i.e. same carrier) (Ji paragraphs 0027, 0031). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pedersen, Sung and Yu to have the feature of wherein the uplink frequency region of the second base station is on a same carrier as the at least one uplink frequency region of the first base station; as taught by Ji. The suggestion/motivation would have been to provide a method for dynamically changing cell configuration and manage interference between base stations (Ji paragraph 0103).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen, Sung, Yu, and further in view of Hosseini et al. (US 2018/0091285, hereinafter Hosseini).

Regarding claim 27, Pedersen, Sung and Yu disclose the method of claim 26. Pedersen, Sung and Yu do not expressly disclose wherein the first base station and the second base station are asynchronous with each other. 
However, in the same or similar field of invention, Hosseini discloses that the base stations may support asynchronous operation with different frame timing (Hosseini paragraph 0258). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pedersen, Sung and Yu to have the feature of wherein the first base station and the second base station are asynchronous with each other; as taught by Hosseini. The suggestion/motivation would have been to support efficient techniques to dynamically allocate resources to low latency users (Hosseini paragraph 0005). 


Response to Arguments

Applicant’s arguments filed on 6/23/2022 with respect to claim rejection under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised according to the amended claims. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414